IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 6, 2008
                               No. 07-51276
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

TROY DAVID CAMPEAU

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:06-CR-370-ALL


Before HIGGINBOTHAM, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Troy David Campeau
presents arguments that he concedes are foreclosed by United States v. Rawls,
85 F.3d 240, 242-44 (5th Cir. 1996), which rejected a Commerce Clause challenge
to the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). See United
States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). The Government’s




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-51276

motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2